Citation Nr: 1330162	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm/hand disorder, claimed as secondary to service-connected status post cervical discectomy and fusion.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected status post cervical disecetomy and fusion.

3.  Entitlement to a rating in excess of 20 percent for status post cervical disecetomy and fusion.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  As relevant to the instant appeal, the virtual claims file does not contain any additional evidence with the exception of an August 2013 Appellate Brief submitted by the Veteran's representative.

On her January 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In a December 2011 letter, she was advised that her requested hearing had been scheduled for January 25, 2012.  However, in January 19, 2012 correspondence, the Veteran withdrew her request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).

 Also in January 2012, the Veteran submitted additional evidence without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  While some of the evidence is duplicative of evidence previously considered by the AOJ, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Relevant to the Veteran's secondary service connection claims (i.e., left arm/hand disorder and sleep apnea), the Board finds that an etiological opinion is required as to whether the Veteran's service-connected cervical spine disability caused or aggravated these disorders.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  A VA examination for the Veteran's left upper extremity numbness and tingling is warranted because a March 2009 VA treatment record documents that an electromyography examination shows left ulnar neuropathy without radiculopathy, and because numbness and tingling are capable of lay observation.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  

In regard to sleep apnea, a July 2008 VA treatment record documents obstructive sleep apnea.  An August 2011 VA primary care telephone note documents that the Veteran was informed that the provider could not be certain that her sleep apnea was related to her service-connected cervical spine condition.  While the provider was unclear as to whether or not the Veteran's sleep apnea was directly related to the cervical spine disability, a VA examination for the Veteran's sleep apnea is warranted because there is no evidence that addresses whether or not the sleep apnea is aggravated by the Veteran's service-connected cervical spine disability.

With respect to the Veteran's increased rating claim, a remand is necessary in order to afford the Veteran a new examination so as to determine the current nature and severity of her cervical spine.  In this regard, the Board observes the most recent documented cervical spine range of motion studies was in a December 2009 VA Physiatrist's report.  The Board acknowledges that the Veteran failed to report to an August 2011 VA examination scheduled to evaluate the severity of her cervical spine disability.  However, in January 2012 correspondence, the Veteran reports increasing pain that interferes with her overall daily functioning, to include driving as well as walking.  She also indicates that her neck refuses to bend.  As the current evidence shows the Veteran was most recently examined by VA over four years ago and she alleged an increase in the severity of her neck symptomatology as recently as January 2012, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of such disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that, in his August 2013 Appellant's Brief, the Veteran's representative argues that the Veteran is entitled to an extra-schedular evaluation for her cervical spine disability.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should also consider whether an extra-schedular evaluation is warranted for the Veteran's cervical spine disability.

Relevant to TDIU, the Board notes that such issue is inextricably intertwined with the Veteran's remanded claims, as the outcome of the claims may impact the outcome of the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Furthermore, attached to an unrelated claim, there is a copy of an August 2008 Functional Ability Request Form related to VA Vocational Rehabilitation and Employment.  See volume 2 of the claims file.  Moreover on a January 2009 VA Form 21-8940, the Veteran reported she attempted to utilize VA vocational rehabilitation services but it was determined that she was unemployable.  See volume 3 of the claims file.  As such, while on remand, her vocational rehabilitation folder should be obtained for consideration in her appeal.

Additionally, while on remand, the Veteran should be given an opportunity to identify any additional outstanding VA or non-VA treatment records dated from November 2011 to the present referable to her service-connected disabilities, to include her cervical spine disability, as well as her claimed left arm/hand disorder and sleep apnea.  Thereafter, such records should be obtained for consideration in her appeal.

Finally, the Board again notes, as discussed in the Introduction, additional evidence was received after the issuance of the October 2011 supplemental statement of the case in January 2012.  Therefore, on remand, the AOJ should consider the entirety of the evidence of record in the readjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's service-connected disabilities, to include her cervical spine disability, as well as her claimed left arm/hand disorder and sleep apnea dated from November 2011 to the present that are not already contained in the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA vocational rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, forward the Veteran's claims file, to include a copy of this remand, for an appropriate VA examination to evaluate the nature and severity of all manifestations of service-connected cervical spine disability.  The claims folder must be available to the examiner for review. 

The examiner must identify all orthopedic and neurologic symptomatology associated with service-connected cervical spine disability, to include if cervical spine flexion is limited to 15 degrees or less; or if there is favorable anyklosis of the entire cervical spine.

The examiner should specifically indicate whether the Veteran's cervical spine disability results in any neurological impairment, to include radiculopathy of the upper extremities.   If so, the examiner should specify the nerve involved and the current severity of the impairment.

The examiner should also describe the impact that the Veteran's cervical spine disability has on her employability.

A rationale for any opinion offered should be provided.

4.  After obtaining all outstanding records, forward the Veteran's claims file, to include a copy of this remand, to an appropriate VA examiner for an examination to ascertain the etiology of her left arm/hand and sleep apnea.  After a complete and thorough review of the Veteran, the examiner should address the following inquiries.

Specifically, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's left arm/hand and sleep apnea disorders were caused OR aggravated by her service-connected cervical spine disability.  By aggravation, the Board means a permanent increase in the underlying severity of the disabilities that is beyond natural progression.

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's cervical spine, left arm/hand, and sleep apnea.  All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and conducting any additional development, to include obtaining a VA examination and/or opinion, deemed necessary for the adjudication of the Veteran's TDIU claim, her claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the October 2011 supplemental statement of the case.  In so doing, the AOJ should specifically consider whether the Veteran is entitled to an extra-schedular rating for her cervical spine disability.  For any claim not granted in full, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

